Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
As per Applicants argument that amended claim 5 is not directed towards to a non-elected species V. Claim 5 is directed towards to figure 10, the elected species II. Amended claim 5, depends from independent claim 1, which determines if a “block is larger than a first threshold”, like fig. 10 of the specification. Applicant respectfully request the Office to reconsider the withdrawal of claim 5. 
The Examiner respectfully disagrees and notes that although claim 5 depends from independent claim 1, Claim 5 is not directed towards species II. Amended claim 5 as currently presented recites, “the image decoding device performs parallel processing for each predetermined processing unit, and the circuit performs the refinement of the motion vector using only pixels in a region not overlapping a boundary of a parallel processing unit”. Figure 10 does not require to refine only in part of the regions considering parallel processing boundary (s17) based on whether the block size is less than a second threshold (s12) as illustrated in fig. 14. Therefore, the Examiner maintains that claim is not directed towards to elected species. 
As per Applicants argument that the references of record fail to disclose or suggest at least “when [a] block is larger than a first threshold, the circuit performs the refinement of the motion vector using only pixels in a part of the regions in the block. 
The Examiner respectfully disagrees and notes that Chen discloses in some embodiments, MV refinement is disallowed for the current CU when the CU is larger than a threshold size. If MV refinement is allowed, the inter-prediction module performs a search (e.g., a diamond search or a search described by reference to fig. #04) to refine the MV pair in a MV searching stage, [0085], [0090], [0109-0111] and fig. 4. The Examiner notes that fig. #04 disclose a search region using only pixels P1-P5. Further disclosed is that the video codec partitions the current block into portioned units and performs MV search and refinement for each partitioned unit individually. For each partitioned unit, the video codec refines the MV pair by performing a diamond search to minimize a distortion cost associated with the MV pair (or the reference pixels set indicated by the MV pair), [0111]. Since Chen discloses that when the CU is larger than a threshold size the inter-prediction module performs a search referenced to figure #04, one of ordinary skill would recognize that implementing the search as referenced in fig. #04, that only pixels P1-P5 are utilized for the refinement, which reads upon the claimed limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3, 10-13 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Chen et al., (U.S. Pub. No. 2019/0238883 A1).
As per claim 1, Chen teaches an image decoding device configured to decode encoded data, the image decoding device comprising: a decoder that acquires a motion vector from the encoded data (fig. 8); and a circuit that changes, using information concerning at least one of width and height of a block in which the motion vector is used, a region used for refinement of the motion vector (fig. 9b, el. 0908, 0910, 0914, 0922-0924; [0099-0100, 0109-0111] identifying a pair of MV and when the size of the coding unit is less than a threshold, perform MV searching and motion refinement on the coding unit as whole. The Examiner notes that performing the MV searching on the whole block and on the partitioned blocks reads upon the claimed step of changing a region used for refinement); wherein the block is larger than a first, the circuit performs the refinement of the motion vector using only pixels in part of regions in the block (fig. 9b el. 0922; 0924; [0109-0111]). 
As per claim 3, Chen teaches wherein the circuit performs, in the block larger than the first threshold, the refinement of the motion vector using only pixels in a region smaller than the first threshold ([0085], [0090], and fig. 9b). 
As per claim 10, Chen teaches wherein the block is one of a prediction block or an encoding block (abstract, [0022]).
As per claim 11, which is the corresponding image encoding device of the claimed image decoding device as recited in claim 1, thus the rejection and analysis made for claim 1 also applies. 
As per claim 12, which is the corresponding computer program of the claimed image decoding device as recited in claim1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 13, Chen teaches an image processing system comprising: an image encoding device (fig. 01, fig. 05) configured to generate encoded data by encoding an input image signal (fig. 05) and an image decoding device configured to decode the encoded data (fig. 01, fig. 07); the image encoding device comprises: a first circuit that searches for a motion vector through a comparison of a target frame and a reference frame (fig. 1 el. 130, [0031-0032], [0065-0066) and a second circuit changes, using information concerning at least one of width and height of a block in which the motion vector is used, a region used for refinement of the motion vector (fig. 9b, el. 0908, 0910, 0914, 0922-0924; [0099-0100, 0109-0111] identifying a pair of MV and when the size of the coding unit is less than a threshold, perform MV searching and motion refinement on the coding unit as whole. The Examiner notes that performing the MV searching on the whole block and on the partitioned blocks reads upon the claimed step of changing a region used for refinement), wherein when the block is larger than a first threshold ([0084-0085], [0087], and fig. 4, fig. 9b), the second circuit performs the refinement of the motion vector using only pixels in a part of the regions in the block (fig. 4, fig. 9b and [0084-0085], [0087], [0109-0111]) and the image decoder device (fig. 7); a decoder that acquires the motion vector from the encoded data (fig. 7, fig 9 ) and a circuit that changes, using the information, a region used for refinement of the motion vector (fig. 9b, el. 0908, 0910, 0914, 0922-0924; 0099-0100, 0109-0111];identifying a pair of MV and when the size of the coding unit is less than a threshold, perform MV searching and motion refinement on the coding unit as whole. The Examiner notes that performing the MV searching on the whole block and on the partitioned blocks reads upon the claimed step of changing a region used for refinement), wherein the block is larger than a first threshold ([0084-0085], and fig. 9b), the circuit performs the refinement of the motion vector using only pixels in a part of regions in the block (fig.4, fig. 9b, [0084-0085], [0087], [0109-0111]; performing motion vector refinement on the partition units as described in fig. #04. ).

 Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486